896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee KNIGHT, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 89-6728.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 26, 1989.Decided:  Feb. 7, 1990.

Robert Lee Knight, appellant pro se.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert Lee Knight seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Knight v. Murray, C/A No. 89-461-N (E.D.Va. June 21, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 In his informal brief Knight contends that the district court failed to consider the four claims he advanced on the state level.  Although it appears from the petition that these claims were exhausted at the state level, the district court was not explicitly requested in the federal petition to consider them.  Instead, Knight advanced only the new claims of ineffective assistance of counsel and denial of a trial transcript.  Therefore, the district court correctly dismissed the petition for failure to exhaust state remedies.   Picard v. Connor, 404 U.S. 270 (1971)